Citation Nr: 1811244	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for type II diabetes mellitus, to include as due to herbicide agent exposure and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for left lower extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus and, if so, whether service connection is warranted.
 
3.  Whether new and material evidence has been received to reopen a claim of service connection for right lower extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus and, if so, whether service connection is warranted.
  
4.  Whether new and material evidence has been received to reopen a claim of service connection for cataracts, to include as secondary to type II diabetes mellitus and, if so, whether service connection is warranted.
  
5.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, to include as secondary to type II diabetes mellitus and, if so, whether service connection is warranted.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.

7.  Entitlement to service connection for sleep apnea, to include as secondary to sinusitis.

8.  Entitlement to a compensable rating for chronic maxillary sinusitis, status post nasal fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1967 to June 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a hearing in March 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  The Veteran submitted additional evidence in April 2017 without a waiver.  For all substantive appeals received on or after February 2, 2013, any evidence submitted to the Board shall be subject to initial review by the Board unless the Veteran or the Veteran's representative requests in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  38 U.S.C. § 7105(e) (2012).  As the Veteran filed his VA Form 9, Substantive Appeal, in these matters in April 2014, a waiver of AOJ initial review is unnecessary.  

The United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, a private treatment provider diagnosed the Veteran with adjustment disorder in November 2014.  The Board therefore finds that, pursuant to Clemons, the Veteran's claim seeking service connection for PTSD is more accurately characterized as one for any acquired psychiatric disorder and has recharacterized the issue accordingly.  23 Vet. App. at 1.

The newly reopened issues seeking service connection for peripheral neuropathy of the lower extremities, cataracts, and hypertension, along with the issues seeking service connection for an acquired psychiatric disorder and sleep apnea and the issue of an increased rating for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2009 rating decision denied entitlement to service connection for type II diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, cataracts, and hypertension; the Veteran did not appeal the decision or submit documentation constituting new and material evidence within the one-year appeal period.

2.  The additional evidence, received after the December 2009 decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claims of service connection for type II diabetes mellitus, peripheral neuropathy of the left lower  extremity, peripheral neuropathy of the right lower extremity, cataracts, and  hypertension.

3.  The evidence is in equipoise as to whether the Veteran was exposed to an herbicide agent during service.

4.  The Veteran has a current diagnosis of type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision denying service connection for type II diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, cataracts, and hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the December 2009 rating decision is new and material to reopen the claims of service connection for type II diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, cataracts, and hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The requirements for establishing entitlement to service connection for type II diabetes mellitus have been met.  38 U.S.C. §§ 1101, 1110, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.307, 3.309, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance
VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.
Any error in notice or assistance on the claim of service connection for type II diabetes mellitus is harmless given the favorable determination.

Inasmuch as the determination below reopens the claims of service connection for peripheral neuropathy of the lower extremities, cataracts, and hypertension, there is no reason to belabor the impact of VA's duty to assist on the petitions to reopen, since any error in the duty to assist on that aspect of those claims is harmless.

New and Material Evidence

A claim for service connection for type II diabetes mellitus, to include as due to herbicide agent exposure was originally denied in a November 2008 rating decision based on a finding that the condition neither occurred in nor was caused by service and the condition was not diagnosed within the one year presumptive period.  The Veteran initiated an appeal of this decision in August 2009, so the November 2008 decision did not become final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  As part of the August 2009 claim to reopen the November 2008 denial of service connection for type II diabetes mellitus, the Veteran filed claims for entitlement to service connection for peripheral neuropathy of the lower extremities, cataracts, and hypertension, all as secondary to type II diabetes mellitus.  The RO denied all of the claims in a December 2009 rating decision.  The RO denied the claim for service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, based on a finding that the evidence was insufficient to establish that the Veteran was exposed to herbicide agents, there being no evidence that the disorder occurred in or was caused by service, and that the condition was not diagnosed within the one year presumptive period.  The RO denied the remaining claims for service connection based on findings for each claim that there was no evidence that the conditions occurred in or were caused by the Veteran's service and secondary service connection being precluded as the Veteran was not service connected for type II diabetes mellitus.  The RO notified the Veteran of its decision and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

The Veteran filed an application in January 2012 to reopen the claims for service connection for type II diabetes mellitus, peripheral neuropathy of the lower extremities, cataracts, and hypertension.  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

The Board finds the Veteran has submitted new and material evidence since the December 2009 rating decision denying service connection for type II diabetes mellitus, peripheral neuropathy of the lower extremities, cataracts, and hypertension.  The Veteran submitted a lay statement dated in March 2017 from G.G., who served on the U.S.S. Cacapon with the Veteran.  G.G. stated in his letter that he witnessed the Veteran go ashore in An Thoi and Vung Tau since the Veteran was part of the landing force.  Further, G.G. stated that equipment that had been sprayed with Agent Orange was loaded on the ship when the U.S.S. Cacapon was in An Thoi and Vung Tau.

In addition, the Veteran testified at the March 2017 Board hearing that he went on shore in Vietnam as part of a landing party, and the Veteran testified that as part of the deck force he handled equipment that had been sprayed with Agent Orange.  See Board Hearing Transcript, pages 4-5.  

The lay statement and the Veteran's testimony were not of record at the time of the December 2009 rating decision and relate to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran set foot in Vietnam or was exposed to an herbicide agent.  Therefore, the Board finds the additional evidence is new and material to reopen the claims of service connection for type II diabetes mellitus, peripheral neuropathy of the lower extremities, cataracts, and hypertension.  

Service Connection for Type II Diabetes Mellitus

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease, including diabetes mellitus, manifests to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).
Certain disabilities, including type II diabetes mellitus, associated with exposure to herbicide agents are considered to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more at any time after service.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Here, as discussed in greater detail below, the record does not support that the Veteran served in Vietnam.  However, this does not preclude the Veteran from establishing entitlement to service connection for disability due to exposure to herbicide agents with proof of direct causation, including evidence of actual exposure to herbicide agents.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

38 U.S.C. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Veteran contends he is entitled to service connection for type II diabetes mellitus that stems from exposure to herbicide agents while serving on the U.S.S. Cacapon.  In particular, the Veteran's representative contends the Veteran went on shore in Vietnam when the U.S.S. Cacapon was in the port of Vung Tau in January 1970.  See Board Hearing Transcript, page 3.  In addition, the Veteran contends in a statement received in August 2013 that he was exposed to herbicide agents while serving on the U.S.S. Cacapon due to the proximity in which herbicide agents were sprayed.

The Federal Circuit's decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) applies to the instant case, where the Federal Circuit held that the lower court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  See VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997) (service in a deep-water vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994) (service in the Republic of Vietnam does not include the service of a Vietnam-era Veteran who flew high-altitude missions in Vietnam airspace but never actually landed in Vietnam).  Hence, a showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam under current VA law for presumptive purposes only, under 38 C.F.R. § 3.307(a)(6).

VA limits the presumption of exposure to veterans who served on the ground or on the inland waterways of Vietnam and excludes veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); see 66 Fed. Reg. 23,166 (May 8, 2001).

In Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA's interpretation excluding certain bays and harbors, including Da Nang Harbor, from the regulatory definition of inland waterway was arbitrary and capricious.  VA has since revised its policy to clarify that certain bays and harbors identified by VA may qualify as inland waterways.  VA's policy states that inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam, but do not include open deep-water harbors, such as those at Da Nang, Nha Trang, Qui Nhon, Cam Ranh, Vung Tau, and Ganh Rai.  VA has determined that these harbors are not inland waterways because they are open to the sea with extensive entry distance for easy access; they are not connected to a major inland river; they are not long or narrow; they have a deep-water channel for easy ship anchorages, and they have no historical evidence of extensive Agent Orange aerial spraying.  M21-1, Part IV, Subpt. ii.1.H.2.  VA has also established a list of ships that traveled on inland waterways, docked to a pier or the shore of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller craft from the ship regularly delivered supplies or troops ashore.
The Veteran's service treatment and personnel records do not support a finding that the Veteran set foot in Vietnam.  The Veteran was awarded the Vietnam Service Medal with four Bronze Stars and the Vietnam Campaign Medal.  While these awards do not necessarily rule out that the Veteran set foot in the country, the awards alone do not establish that the Veteran set foot in Vietnam.

Research conducted by the U.S. Army & Joint Services Records Research Center (JSRRC) verified the Veteran served aboard the U.S.S. Cacapon, which was in the official waters of the Republic of Vietnam for various periods from August 1968 to March 1970.  A command history of the U.S.S. Cacapon submitted in August 2009 indicates that the U.S.S. Cacapon was near Vietnam for various periods from August 1968 to March 1970 and that the U.S.S. Cacapon performed operations off the coast of Vietnam for various periods from August 1968 to March 1970.  It specifically shows that the Cacapon made visits to An Thoi and Vung Tau from January 4, 1970 to March 12, 1970 and conducted various underway replenishments of U.S. and Allied units during those time periods.  The Board notes the March 2017 statement from a fellow service member stationed on the U.S.S. Cacapon who says he saw the Veteran go ashore when the ship was in An Thoi in 1970.  The Veteran also testified at the March 2017 hearing that he went ashore in An Thoi as part of a landing party in his military occupational specialty of Gunner's Mate because there had been information the base there had been overrun.  The command history shows the U.S.S. Cacapon entered the port of Vung Tau on January 13, 1970 and remained there until January 17, 1970.  However, although the ship's history generally indicates the ship made visits to An Thoi and Vung Tau, it does not specifically show when the ship was at these locations or whether any personnel went ashore while anchored there.  The Board reviewed VA's list of ships that have been determined to have traveled on inland waterways, docked to a pier or shore of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller craft from the ship regularly delivered supplies or troops ashore.  The U.S.S. Cacapon is not included on this list; therefore, it does not provide evidence supporting that the Veteran set foot on land in Vietnam. 

Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to herbicide agents only applies to veterans who had service in the Republic of Vietnam.  While the record reflects that the Veteran served aboard a naval ship that served in the official waters of Vietnam and docked at a deep water harbor at Vung Tau, no record indicates the Veteran left the ship to step foot in Vietnam.  Thus, as the evidence of record does not establish that the Veteran ever actually set foot in the Republic of Vietnam, exposure to herbicide agents may not be presumed under 38 U.S.C. § 1116(f) and 38 C.F.R. § 3.309(e).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Without the requisite service, the Veteran must establish actual exposure to herbicide agents during his service.  

In a statement received in August 2013, the Veteran contends that herbicide agents were sprayed approximately 90 kilometers of Vung Tau when he was docked there in January 1970.  As is noted above, the command history of the U.S.S. Cacapon shows that it was in the port of Vung Tau from January 13, 1970 to January 17, 1970.  In addition, the Veteran's representative contended at the March 2017 Board hearing that the Veteran handled equipment that was contaminated with herbicide agents.  See Board Hearing Transcript, page 3.  Therefore, the Veteran is alleging direct exposure to an herbicide agent.  

The Board finds after careful review of the record and resolving all doubt in favor of the Veteran that the Veteran was exposed to an herbicide agent in service.  

A January 2009 letter from the Department of the Army indicates that a computer analysis was performed to see if any herbicide agent spray applications were conducted within 100 kilometers and one day of An Thoi and Vung Tau during January 1970 to March 1970.  The letter indicates that when an herbicide agent spray mission came within these time and distance parameters of a given location, the location would receive a hit.  An enclosed herbicide agent exposure report reflects that herbicide agents were sprayed in January 1970, February 1970 and March 1970 within approximately 69 to 91 kilometers from Vung Tau.  In particular, this report reflects that an herbicide agent spray was made at Vung Tau on January 15, 1970 approximately 70 kilometers from and during the time when the command history of the U.S.S. Cacapon reflects that it was at the port of Vung Tau from January 13, 1970 to January 17, 1970.  The Veteran's military personnel records illustrate that the Veteran was not on leave from the U.S.S. Cacapon in January 1970.  Therefore, the Board resolves any reasonable doubt in the Veteran's favor and concludes the Veteran was at the port of Vung Tau during the time that herbicide agents were sprayed at Vung Tau and that he therefore was within the time and distance parameters to receive a hit from the spray mission.  

The Board notes that with regard to cases in which combat service must be determined, if the veteran's presence in areas of documented combat can be verified, this would be sufficient to find that he was exposed to combat stressors, even without the explicit documentation of his participation in specific historic events. See Pentecost v. Principi, 16 Vet. App. 124 (2002).  In applying the principles of Pentecost by analogy, as the Veteran's presence in the port of Vung Tau has been verified at the time when herbicide agent spraying has been documented as occurring within specified time and distance parameters of the port, the Board resolves any doubt in the Veteran's favor and finds that the Veteran was exposed to an herbicide agent even though there is no specific documentation of his personal exposure. 

Further, the Board finds the Veteran has the present disability of type II diabetes mellitus.  A September 2011 VA examiner diagnosed the Veteran with diabetes mellitus.  Therefore, as the Board has resolved reasonable doubt in the Veteran's favor on the question of whether the Veteran was actually exposed to herbicide agents during his service aboard the U.S.S. Cacapon and the Veteran has a current disability of type II diabetes mellitus, service connection for type II diabetes mellitus is warranted under the provisions of 38 C.F.R. § 3.309(e).  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen a previously denied claim of entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, is granted.
Service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, is granted.

As new and material evidence has been received, the claim for service connection for left lower extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the claim for service connection for right lower extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the claim for service connection for cataracts, to include as secondary to type II diabetes mellitus, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the claim for service connection for hypertension, to include as secondary to type II diabetes mellitus, is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claims for service connection for peripheral neuropathy of the lower extremities, cataracts, and hypertension, the Board must now determine whether those claims may be granted on the merits de novo.  The Board finds that further development is necessary prior to appellate review.  

In addition, the Board finds that additional development is needed prior to adjudication of the claims of service connection for an acquired psychiatric disorder and sleep apnea and on the claim for an increased rating for sinusitis. 




Bilateral Lower Extremity Neuropathy 

With regard to the Veteran's claims for entitlement to service connection for bilateral lower extremity peripheral neuropathy, the Veteran contends his peripheral neuropathy is secondary to his type II diabetes mellitus.  The Veteran has not been provided with a VA examination for the bilateral lower extremity peripheral neuropathy.  A VA treatment note from November 2006 illustrates the Veteran stated he has tingling in his feet at times.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as tingling as he reported in November 2006, but the Veteran is not competent to opine as to the etiology of such tingling.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, as the above decision awards service connection for diabetes mellitus, the Veteran should be provided with a VA examination to address the etiology of any diagnosed lower extremity peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Cataracts

Regarding the claim for service connection for cataracts, the Veteran contends his cataracts are secondary to his type II diabetes mellitus.  The Veteran has not been provided with a VA examination for cataracts.  April 2009 and May 2010 private eye examinations showed no signs of diabetic retinopathy, but the April 2009 eye examination showed a mild epiretinal membrane in the left eye.  As there is competent evidence of a current eye disability, a VA examination is necessary to determine if such disability is related to the Veteran's now service-connected type II diabetes mellitus.  McLendon, 20 Vet. App. at 83.

Hypertension

As to the claim for service connection for hypertension, the Veteran contends his hypertension is secondary to his type II diabetes mellitus.  The Veteran has not been provided with a VA examination for hypertension.  At the October 2009 VA examination for residuals of a broken nose, the VA examiner diagnosed the Veteran with hypertension.  As there is competent evidence of a current hypertension disability, a VA examination is necessary to determine if such disability is related to the Veteran's now service-connected type II diabetes mellitus.  McLendon, 20 Vet. App. at 83.

Acquired Psychiatric Disorder

With regards to the claim for service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, the Board finds that additional development is required.  At the March 2017 Board hearing, the Veteran indicated he attends family counseling outside of the VA system and not with Kaiser Permanente.  The Veteran submitted additional records during the 60-day abeyance period, but the records submitted do not pertain to his psychiatric disorders.  Since these records may be pertinent to the Veteran's claim, the Veteran should be provided with another opportunity to submit these records or an authorization for VA to obtain the records.  See 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).

The Veteran underwent a VA examination for PTSD in February 2013 where the VA examiner found the Veteran did not have a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria.  Further, the VA examiner found the Veteran does not have any other mental disorder under the DSM-IV criteria.    

Regarding the lack of a diagnosis of PTSD, an interim final rulemaking recently amended § 4.125(a), effective August 4, 2014, to state that a diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  79 Fed. Reg. 45,093 (Aug. 4, 2014).  The applicability date of the rulemaking indicates that the revision is applicable where a case was certified to or pending before the Board on or after August 4, 2014.  See id. at 45,093.  Since the Veteran's case was originally certified to the Board in July 2015, DSM-5 is applicable.  Thus, an additional VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).




Sleep Apnea

With regard to the claim for service connection for sleep apnea, the Veteran has not been afforded a VA examination.  A December 2003 private sleep study was consistent with severe sleep apnea.  Further, private medical treatment records indicated the Veteran was diagnosed with obstructive sleep apnea in October 2008 and April 2013 and that the Veteran used a CPAP machine.  At the March 2017 Board hearing, the Veteran testified his sleep apnea is related to the incident in service where he injured his nose.  See Board Hearing Transcript, page 11.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as breathing difficulties he reported at his Board hearing, but the Veteran is not competent to opine as to the etiology of such breathing difficulties.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377.  Therefore, the Veteran should be provided with a VA examination to address the etiology of his sleep apnea.  See McLendon, 20 Vet. App. at 83.

Sinusitis 

Concerning the claim for a compensable rating for chronic maxillary sinusitis, status post nasal fracture, the last VA examination for the disability was in February 2013.  The Veteran's representative contended at the March 2017 Board hearing that the record reflects the Veteran has more than two incapacitating episodes a year.  See Board Hearing Transcript, page 5.  The record reflects the Veteran had a septoplasty and inferior turbinate reduction surgery in June 2015.  Therefore, there is evidence of a change in the Veteran's condition since the February 2013 VA examination.  This evidence renders an additional VA examination necessary to evaluate the severity of the Veteran's chronic maxillary sinusitis. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from January 2014 onward.

2.  With any needed assistance from the Veteran, obtain any identified outstanding private treatment records, including the records for the family counseling the Veteran stated he attended at the March 2017 Board hearing.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination with a clinician with appropriate expertise in order to properly assess the Veteran's left and right lower extremity neuropathy.  The entire claims file should be made available to the examiner in conjunction with this request.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any left or right lower extremity neurological disability that has existed during the pendency of the claim (since January 2012).

B)  Please identify the likely etiology of each diagnosed left and right lower extremity neurological disability.  Specifically, respond to the following questions:

i)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed left and right lower extremity peripheral neuropathy is caused by the Veteran's service-connected type II diabetes mellitus?

ii)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed left and right lower extremity peripheral neuropathy is aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected type II diabetes mellitus?  

If the Veteran's current left and right lower extremity disability has been aggravated by his service-connected type II diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination with a clinician with appropriate expertise in order to properly assess the Veteran's eye condition.  The entire claims file should be made available to the examiner in conjunction with this request.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any left and right eye disability that has existed during the pendency of the claim (since January 2012).
B)  Please identify the likely etiology of each diagnosed left and right eye disability.  Specifically, respond to the following questions:

i)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed left and right eye condition is caused by the Veteran's service-connected type II diabetes mellitus?

ii)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed left and right eye condition is aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected type II diabetes mellitus?  

If the Veteran's current left and right eye disability has been aggravated by his service-connected type II diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination with a clinician with appropriate expertise in order to properly assess the Veteran's hypertension.  The entire claims file should be made available to the examiner in conjunction with this request.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is caused by his service-connected type II diabetes mellitus?

B)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected type II diabetes mellitus?  

If the Veteran's current hypertension disability has been aggravated by his service-connected type II diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination with a clinician with appropriate expertise in order to determine the precise nature of his acquired psychiatric disorder.  The entire claims file should be made available to the examiner in conjunction with this request.  

The examiner should confirm whether the Veteran currently has a diagnosed psychiatric disorder.

The examiner should also answer the following questions:

A)  Does the Veteran have a diagnosis of PTSD under DSM-5?

B)  If the answer to (a) is yes, then is it at least as likely as not (50 percent probability or greater) that PTSD is related to any incident of military service?

C)  For any psychiatric diagnosis(es) other than PTSD diagnosed during the pendency of the current claim (since January 2012), including adjustment disorder, then is it at least as likely as not (a 50 percent probability or greater) that such psychiatric disorder(s) began in service or is otherwise related to a disease, event or injury in service?
A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

7.  After completing the development requested in items 1 and 2, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's sleep apnea.  The entire claims file must be made available to the examiner for review in connection with the examination.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Is it at least as likely as not (50 percent or greater probability), that the Veteran's sleep apnea is related or attributable to his military service, to include a nasal fracture therein?

B)  Is it at least as likely as not (a 50% or greater probability) that his sleep apnea is caused by the Veteran's service-connected chronic maxillary sinusitis, status post nasal fracture?

C)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea is aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected chronic maxillary sinusitis, status post nasal fracture?  

If the Veteran's current sleep apnea disability has been aggravated by his service-connected chronic maxillary sinusitis, status post nasal fracture, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

8.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination with an appropriate clinician to determine the severity of his service-connected chronic maxillary sinusitis, status post nasal fracture.  His electronic claims file must be made available to the examiner for review in connection with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  

9.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal, to include consideration all medical evidence added to the record as a result of the this remand.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


